 



Exhibit 10.66
FOURTH AMENDMENT TO THE SELLER WARRANT AGREEMENT
     THIS FOURTH AMENDMENT TO THE SELLER WARRANT AGREEMENT (the “Amendment”) is
made effective as of March 27, 2006, between Alion Science and Technology
Corporation, a Delaware corporation (the “Company”), and Illinois Institute of
Technology, an Illinois not-for-profit corporation (“IIT”).
     WHEREAS, the Company, IIT Research Institute, an Illinois not-for-profit
corporation affiliated with and controlled by IIT (“IITRI”), and Alion Science
and Technology Corporation Employee Ownership, Savings and Investment Trust (the
“Trust”) entered into that certain Seller Warrant Agreement dated as of the 20th
day of December 2002 (the “Seller Warrant Agreement”), pursuant to which the
Company issued to IITRI warrants to purchase One Million Eighty Thousand Four
Hundred Thirty-Six and Eight-Tenths (1,080,436.8) shares of the Company’s $0.01
par value per share common stock (“Common Stock”);
   WHEREAS, as of July 1, 2004, IITRI transferred to IIT all its rights and
interests in the Seller Warrant Agreement;
     WHEREAS, the Company and IIT entered into that certain First Amendment to
the Seller Warrant Agreement effective as of December 16, 2004 (the “First
Amendment”), pursuant to which the parties agreed to certain amendments to the
Seller Warrant Agreement;
     WHEREAS, the Company and IIT entered into that certain Second Amendment to
the Seller Warrant Agreement effective as of January 24, 2005 (the “Second
Amendment”), pursuant to which the parties agreed to certain further amendments
to the Seller Warrant Agreement;
     WHEREAS, the Company and IIT entered into that certain Third Amendment to
the Seller Warrant Agreement effective as of March 8, 2005 (the “Third
Amendment”), pursuant to which the parties agreed to certain further amendments
to the Seller Warrant Agreement (as amended by the First Amendment, the Second
Amendment and the Third Amendment, the “Amended Seller Warrant Agreement”);
     WHEREAS, the Company and IIT desire to amend Sections 3(l)(i), 3(l)(iii)
and 16(c) of the Amended Seller Warrant Agreement as set forth herein; and
     WHEREAS, the Trust is a party to the Amended Seller Warrant Agreement only
for the purposes of Sections 6, 7, 15 and 17 through 25 of the Amended Seller
Warrant Agreement, and pursuant to Section 18 of the Amended Seller Warrant
Agreement, Sections 3(l)(i), Section 3(l)(iii) and 16(c) may be amended by the
mutual written agreement of the Company and IIT, without the need to obtain the
Trust’s consent.
     NOW, THEREFORE, in consideration of the premises set forth above and the
respective covenants and agreements contained in this Amendment, and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
mutually acknowledged, and intending to be legally bound, the parties hereto
hereby agree as follows:
  Third Amendment to the Seller Warrant Agreement

 



--------------------------------------------------------------------------------



 



     1. Amendments to the Amended Seller Warrant Agreement.
          (a) Section 3(l)(i) of the Amended Seller Warrant Agreement is hereby
amended by deleting the entire text of Section 3(l)(i) and substituting in lieu
thereof:
“SARs issued to employees, consultants, officers or directors of the Company or
any of its Subsidiaries with an exercise price no less than Fair Value, except
for such amount of SARs that, at the time of issuance, would cause the aggregate
number of SARs then outstanding (excluding any SARs that have (x) been
exercised, (y) expired, terminated unexercised, or become unexercisable or
(z) been forfeited or otherwise terminated, surrendered or canceled) to be in
excess of:
                    (1) two percent (2%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities) at the first anniversary of the Effective Date;
                    (2) four percent (4%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities) at the second anniversary of the Effective Date;
                    (3) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to six percent (6%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the third anniversary of the Effective Date;
                    (4) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to nine percent (9%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the fourth anniversary of the Effective Date;
and
                    (5) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to twelve percent (12%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the fifth anniversary of the Effective Date.”
          (b) Section 3(l)(iii) of the Amended Seller Warrant Agreement is
hereby amended by deleting the entire text of Section 3(l)(iii) and substituting
in lieu thereof:
“shares of Common Stock issued to the ESOP in connection with employees’
purchase of ESOP interests after the Effective Date via payroll deductions, at a
purchase price which is the lesser of (x) the Fair Value as of the date of
issuance of such Common Stock as determined by an independent appraiser in
connection

2



--------------------------------------------------------------------------------



 



with the ESOP (“Full Price Employee Contributions”), or (y) the Fair Value
resulting from the immediately preceding appraisal of the Common Stock performed
by an independent appraiser in connection with the ESOP (“Price Protected
Employee Contributions”), except for such amount of shares that, at the time of
issuance, would cause the aggregate value of all Price Protected Employee
Contributions (in each case the total value of a Price Protected Employee
Contribution shall be the dollar value of the payroll deduction made in
connection with such Price Protected Employee Contribution) to exceed five
percent (5%) of the Company’s aggregate consolidated payroll expenses (i.e., the
aggregate payroll expenses of the Company and any of the Company’s Subsidiaries
substantially all of whose employees are eligible to participate in the ESOP)
from the Effective Date to the date of such contributions, measured at the end
of each plan year for the ESOP.”
          (c) Section 16(c) of the Amended Seller Warrant Agreement is hereby
amended by deleting the entire text of Section 16(c) and substituting in lieu
thereof:
“As long as none of the clauses (a), (b) or (c) of the definition of Current
Market Price in Section 3(c)(ii) is applicable to the Common Stock, all SARs
issued by the Company will be issued with an exercise price no less than the per
share value of the Common Stock as set forth in the then most recent appraisal
performed by an independent appraiser at the Company’s request in connection
with the ESOP. If one of the clauses (a), (b) or (c) of the definition of
Current Market Price in Section 3(c)(ii) is applicable to the Common Stock, all
SARs issued by the Company will be issued with an exercise price no less than
the then current Current Market Price. All SARs issued by the Company will vest
in accordance with the terms of the Company’s Stock Appreciation Rights Plan, as
in effect at the time of issuance. The Company will not issue SARs that cause
the aggregate number of outstanding SARs (excluding any SARs that have been
exercised, that have expired, terminated unexercised, or become unexercisable or
that have been forfeited or otherwise terminated, surrendered or cancelled), at
the time of issuance, to be in excess of:
                    (1) two percent (2%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities) at the first anniversary of the Effective Date;
                    (2) four percent (4%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities) at the second anniversary of the Effective Date;
                    (3) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to six percent (6%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the third anniversary of the Effective Date;

3



--------------------------------------------------------------------------------



 



                    (4) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to nine percent (9%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the fourth anniversary of the Effective Date;
and
                    (5) the sum of (a) thirty-three thousand (33,000), plus
(b) the amount equal to twelve percent (12%) of the number of then outstanding
shares of Common Stock on a fully diluted basis (assuming the exercise of all
outstanding options, warrants and rights and the conversion into Common Stock of
all convertible securities), at the fifth anniversary of the Effective Date.”
     2. Waivers. The parties hereto hereby agree that neither the execution of
this Amendment nor any provision contained herein shall be deemed to in any way
affect or act to restrict or terminate the provisions of Section 2 of the First
Amendment or Section 2 of the Second Amendment, including without limitation,
any waivers and releases granted to and/or given for the benefit of the Company
therein.
     3. Remainder of the Amended Seller Warrant Agreement Not Affected. Except
as set forth in Section 1 hereof, the terms and provisions of the Amended Seller
Warrant Agreement remain in full force and effect without change, amendment,
waiver or modification.
     4. Ratification. As modified hereby, the Amended Seller Warrant Agreement
and its terms and provisions are hereby ratified for all purposes and in all
respects.
     5. Counterparts. This Amendment may be executed in one or more
counterparts, all of which taken together shall constitute one instrument.
     6. References. From and after the date provided above, all references to
the Amended Seller Warrant Agreement shall be deemed to be references to the
Amended Seller Warrant Agreement as modified hereby.
     7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof.
     8. Conflict. In the event of any conflict between the terms of this
Amendment and the Amended Seller Warrant Agreement, the terms of this Amendment
shall govern.
[Signatures follow on next page]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by its officers thereunto duly authorized as of the date hereof.

                  Alion Science and Technology Corporation   Illinois Institute
of Technology    
 
               
By:
   /s/ Bahman Atefi
 
  By:     /s/ Lewis Collens
 
    Name: Bahman Atefi   Name: Lewis Collens     Title: Chief Executive Officer
  Title: President    

 